PER CURIAM.
Appellant by motion filed in the trial court sought to dismiss a detainer lodged against him by the State of New Jersey State Parole Board.
The trial- court’s finding that “The validity of any alleged parole violation by Mr. Fowler is not a proper subject for this court to consider and must be decided by the appropriate court in the State of New Jersey,” and its order denying the petitioner’s motion “ * * * without prejudice to the said Fowler making a demand upon the appropriate authorities of the State of New Jersey for return to that state for the purpose of making a judicial determination as to the validity or invalidity of the detainer filed by the authorities of that state with the Division of Corrections of the State of Florida” properly disposed of the cause.
The judgment appealed is affirmed.
JOHNSON, C. J., and SPECTOR and RAWLS, JJ., concur.